NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3598-15T4

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

BIENVENIDO CASILLA,

        Defendant-Appellant.

__________________________________

              Submitted October 18, 2017 – Decided November 16, 2017

              Before Judges Nugent and Currier.

              On appeal from Superior Court of New Jersey,
              Law Division, Middlesex County, Indictment No.
              98-10-0052.

              Bienvenido Casilla, appellant pro se.

              Christopher S. Porrino, Attorney General,
              attorney for respondent (Emily R. Anderson,
              Deputy Attorney General, of counsel and on the
              brief).

PER CURIAM

        Defendant appeals from a March 18, 2016 order denying without

an evidentiary hearing his third petition for post-conviction

relief (PCR).       We affirm.
     The facts underlying defendant's conviction of purposeful or

knowing murder, kidnapping, and other offenses are detailed in our

opinion disposing of defendant's direct appeal and we need not

recount them.   State v. Casilla, 362 N.J. Super. 554, 557-60 (App.

Div.),   certif.   denied,   178 N.J. 251   (2003).   We   affirmed

defendant's convictions and sentences for murder and hindering

apprehension; vacated his conviction for first-degree kidnapping

and remanded for re-sentencing on that count as a second-degree

offense; and reversed his convictions for racketeering and theft

by extortion.      Id. at 571.

     The State did not retry defendant on the racketeering and

attempted theft by extortion counts.       The trial court re-sentenced

defendant on the second-degree kidnapping offense to a consecutive

ten-year prison term subject to the No Early Release Act (NERA),

N.J.S.A. 2C:43-7.2.     On a sentencing calendar, Rule 2:9-11, we

affirmed the consecutive sentences but remanded to the trial court

to consider the applicability of NERA and the constitutional issues

discussed in Blakely v. Washington, 542 U.S. 296, 124 S. Ct. 2531,

159 L. Ed. 2d 403 (2004).        State v. Casilla, No. A-3709-03 (App.

Div. Sept. 30, 2004).     Following remand, the trial court imposed

the identical sentence.

     Defendant subsequently filed two PCR petitions.            In each

instance, the trial court denied the petition and the implementing

                                     2                           A-3598-15T4
order was affirmed on appeal.             State v. Casilla, No. A-2994-05

(App. Div. June 11, 2007), certif. denied, 192 N.J. 482 (2007);

State v. Casilla, No. A-4838-10 (App. Div. Nov. 5, 2012), certif.

denied, 214 N.J. 119 (2013).

     Defendant also filed a petition for habeas corpus. The United

States    District        Court    dismissed     the   petition     and    denied

defendant's certificate of appealability because defendant had not

made "'a substantial showing of the denial of a constitutional

right' under 28 U.S.C. § 2253(c)(2)."              Casilla v. Ricci, No. 08-

3546 (D.N.J. Dec. 10, 2009) (slip op. at 37).              The United States

Court    of   Appeals      for    the   Third   Circuit   denied    defendant's

application     for   a    certificate    of    appealability     and   dismissed

defendant's appeal for lack of jurisdiction.               The United States

Supreme Court denied defendant's petition for a writ of certiorari.

Casilla v. Ricci, 562 U.S. 1093, 131 S. Ct. 799, 178 L. Ed. 2d 535

(2010).

     We rejected the following contentions defendant raised on

direct appeal:

              (1) his right to due process was violated when
              the court failed to submit the element of
              jurisdiction to the jury; (2) the court
              committed reversible error on the murder count
              when it responded to a jury question with a
              supplemental instruction that defendant could
              be found to be an accomplice; (3) the court
              should have granted his motion to suppress the
              wiretaps . . . .

                                          3                               A-3598-15T4
           [Casilla, supra, No. A-4838-10 (slip op. at
           2-3) (citing Casilla, supra, 362 N.J. Super.
           at 561).]

    On his appeal from the denial of his first PCR petition, we

rejected   defendant's   arguments   that   his   trial   counsel   was

ineffective for failing to:

           (1) file a motion challenging the legality of
           his warrantless arrest; (2) file a motion to
           suppress his confession; (3) ensure during
           jury selection that some of the jurors spoke
           or understood Spanish; (4) object to the jury
           instruction on accomplice liability as to
           count four (murder); (5) challenge the
           validity of the indictment; and (6) object to
           hearsay evidence.

           [Casilla, supra, No. A-2994-05 (slip op. at
           1).]

    Lastly, we rejected the following arguments on defendant's

appeal from the denial of his second PCR petition:

                Defendant   asserted    the   following
           specific claims of ineffective assistance of
           trial counsel:

               failed to effectively challenge
               Court Clerk's actions, causing the
               jury to deliver an irreconcilable
               and/or inconsistent verdict[; . . .]
               failed    to    challenge    Court's
               sentencing for murder charges, a
               charge for which defendant had been
               found Not Guilty[; . . . and] failed
               to effectively challenge conviction
               for felony murder based on an
               accomplice liability theory, when
               in fact accomplice liability had
               never been charge on indictment in
               connection with count five, felony

                                 4                             A-3598-15T4
              murder and accomplice liability was
              never specifically charge[d] by the
              judge,    among    numerous   other
              critical failures.

              According to defendant, trial counsel was
         also "grossly ineffective" at the resentencing
         in: (1) not challenging the court's imposition
         of consecutive sentences on felony murder and
         second-degree kidnapping, which he asserts is
         an illegal sentence, and (2) allowing him to
         be convicted as an accomplice to felony murder
         without having been indicted for that crime
         and without the court specifically charging
         that offense in connection with felony murder.

              Defendant alleged appellate counsel was
         "egregiously ineffective" in failing to
         identify and effectively raise the above
         instances of trial counsel's ineffectiveness,
         and "blatantly ineffective" in failing to
         challenge on appeal the above instances of the
         court's      violation      of     defendant's
         constitutionally    guaranteed   due   process
         rights.

              Defendant    also   alleged   ineffective
         assistance of first PCR counsel in failing "to
         adequately   prepare   and   exercise   normal
         customary skills in preparation" of his PCR
         and failing to investigate and properly assert
         his   meritorious    claims   of   ineffective
         assistance of trial and appellate counsel and
         the constitutional errors of the court.

         [Casilla, supra, No. A-4838-15 (slip op. at
         9-11).]

    On this appeal from his third PCR petition, defendant makes

these arguments:




                               5                          A-3598-15T4
POINT I:

DEFENDANT FILES AS PRO SE LITIGANT ASSERTS
EXCUSABLE NEGLECT AND SEEKS PROCEDURAL DUE
PROCESS, TO DEFEND LIFE AND LIBERTY PURSUANT
TO N.J. CONST. ART. I PAR. 1 (Partially raised
below).

     A.   Petitioners    documents    and
     arguments are held to less stringent
     standards than formal pleadings
     drafted by lawyers.

     B. Excusable Neglect.

     C. Right to Due Process.

POINT II:

DEFENDANT WAS DEPRIVED OF HIS RIGHT DURING
VOIR DIRE. THE TRIAL COURT DENIED THE
DEFENDANT HIS RIGHT TO BE PRESENT AT SIDE BAR,
THIS VIOLATED HIS RIGHTS UNDER U.S. CONST.
AMEND. 6; N.J. CONST. ART 1, PAR. 10 CAUSING
BIAS AND PREJUDICE TO DEFENDANT BY INEFFECTIVE
ASSISTANCE OF COUNSEL (Raised below).

POINT III:

DEFENDANT WAS ILLEGALLY BROUGH [sic] TO TRIAL
TO STATE OF NEW JERSEY, COURTS FROM SAME CRIME
THAT THE STATE OF NEW YORK ON CHARGES THAT
WHERE BEING PROSECUTED, TO ALLOW STATE OF NEW
JERSEY MERGE OTHER CHARGES AND PROSECUTE TO
ACHIVE [sic] MULTIPLE PUNISHMENT IN VIOLATION
TO DEFENDANT'S RIGHTS UNDER THE FIFTH,
ELEVENTH, AND FOURTEENTH AMENDMENT TO THE
UNITED STATES CONSTITUTION (Raised below).

     A. Double Jeopardy.

POINT IV:

DEFENDANT [sic] SENTENCE IS CONTRARY TO CODE
OF CRIMINAL JUSTICE; DEFENDANT IS HELD ON AN

                      6                          A-3598-15T4
ILLEGALLY IMPOSED SENTENCE THAT ERRONEOUSLY
APPLIED THE NO EARLY RELEASE ACT, WHICH
ACTUALLY IMPOSED "SIMULTANEOUS SENTENCES",
AND ONCE CORRECTED WILL REVEAL THE ACTUAL
SENTENCING   ELIGIBILITY    TO   SATISFY   THE
SENTENCE, AND MAKE ENTRY OF CORRECTED JUDGMENT
OF CONVICTION, HAVING ALL SENTECES [sic] BEEN
SATISIED [sic] (Raised below).

     A. The No Early Release Act, is
     inapplicable to instant Defendant
     and infers to false Imprisonment.

     B. The Court did not satisfy the
     persistent    offender    Act    and
     actually   imposed     "simultaneous
     convictions",   which   places   the
     convictions to be satisfied.

POINT V:

NO OTHER CONCLUSION CAN BE REACHED BUT THAT
THE EFFECT OF CUMULATIVE TRIAL ERRORS,
COMBINED WITH TRIAL, APPELLATE, AND 1ST PCR
COUNSEL'S OMISSIONS, DURESS, AND PREJUDICE,
DEPRIVED DEFENDANT OF A FAIR TRIAL (Raised
below).

POINT VI:

DEFENDANT'S JUDGMENT SHOULD BE VACATED BECAUSE
TRIAL, APPELLATE, AND 1ST PCR COUNSELS
PROVIDED INEFFECTIVE ASSISTANCE OF COUNSEL
(Raised below).

POINT VII:

EVIDENTIARY HEARINGS SHOULD BE GRANTED

     A. The prevailing Legal principles
     Regarding Claims of Ineffective
     Assistance of Counsel, Evidentiary
     Hearings And Petitions For Post-
     Conviction Relief.


                      7                          A-3598-15T4
    The trial court determined defendant's third PCR petition was

time-barred, Rule 3:22-12(a)(2), and         dismissed it, Rule 3:22-

4(b).      The   court   also   determined   defendant   had   raised    no

substantial issues of fact or law, and thus had not established

good cause to assign counsel.       Rule 3:22-6(b).

    We affirm, substantially for the reasons expressed by the

trial court in its written decision.         Defendant's arguments are

without sufficient merit to warrant further discussion.          R. 2:11-

3(e)(2).

    Affirmed.




                                     8                            A-3598-15T4